Name: Decision No 3/74 of the EEC-Finland Joint Committee of 29 January 1974 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-04-11

 Avis juridique important|21974D0411(01)Decision No 3/74 of the EEC-Finland Joint Committee of 29 January 1974 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 102 , 11/04/1974 P. 0002EEC/FINLAND AGREEMENT - THE JOINT COMITTEE - DECISION No 3/74 OF THE JOINT COMMITTEE of 29 January 1974 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (hereinafter referred to as 'Protocol No 3') and in particular Article 28 thereof; Whereas the specimen A.SF. 1 movement certificate given in Annex V to Protocol No 3 should be replaced by certificate EUR. 1 in order to enable the latter certificate to be used under the Agreements referred to in Article 2 of Protocol No 3; Whereas the procedure for issuing the movement certificate in respect of a complete article imported in separate instalments should be laid down; Whereas experience has shown the need to simplify procedures for issuing movement certificates relating either to goods which have remained in the territory of the countries concerned but have not been placed in a customs bonded warehouse and wich are to be re-exported in the same state, or to originatng products within the meaning of Article 2 and, where appropriate, Article 3 of Protocol No 3; Whereas certain other provisions of Protocol No 3 should be amended to take account of this Decision, HAS DECIDED: Article 1 Article 8 of Protocol No 3 is replaced by the following:'1. Originating products within the meaning of the Protocol shall, on import into the Community or into Finland, benefit from the Agreement upon submission of an EUR.1 movement certificate, a specimen of which is given in Annex V to this Protocol, issued by the customs authorities of Finland or of the Member States of the Community. 2. Where Article 2, and where appropriate, Article 3 are applied, the certificates shall be issued by the customs authorities of each of the countries concerned where the goods have either been held before their re-exportation in the same state or undergone the working or processing referred to in Article 2, upon presentation of the movement certificates issued previously. 3. Without prejudice to Article 5 (3), where, at the request of the person declaring the goods at customs a dismantled or non-assembled article falling within Chapter 84 or 85 of the Brussels Nomenclature is imported by instalments on the condition laid down by the competent authorities, it shall be considered to be a single article and a movement certificate may be submitted for the whole article upon importation of the first instalment. 4. The customs authorities of Finland and of the Member States of the Community shall be authorized to issue the movement certificates specified in the agreement referred to in Article 2 under the conditions laid down in those agreements provided that the goods covered by the certificates are in the territory of Finland or of the Community. A specimen of the certificate to be used is given in Annex V to this Protocol.' Article 2 Article 9 of Protocol No 3 is replaced by the following: 'A movement certificate shall be issued only on application having been made in writing by the exporter. Such application shall be made on the form of which a specimen is given in Annex V to this Protocol, which shall be completed in accordance with this Protocol.' Article 3 1. Article 10(2) of Protocol No 3 is deleted. 2. Article 10(3) of Protocol No 3 which becomes Article 10(2) is replaced by the following:'2. Applications for movement certificates and the certificates referred to in Article 8(2), upon presentation of which new certificates are issued, must be preserved for at least two years by the customs authorities of the exporting country.' Article 4 Article 11(3) of Protocol No 3 is replaced by the following:'3. Movement certificates shall be preserved by the customs authorities of the importing State in accordance with the rules in force in that State.' Article 5 The first and second paragraphs of Article 12 of Protocol No 3 are replaced by the following:'Movement certificates shall be made out on the form of which a specimen is given in Annex V to this Protocol. This form shall be printed in one or more of the languages in which this Agreement is drawn up, or in Swedish. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State; if they are handwritten, they shall be completed in ink and block letters. Each certificate shall measure 210Ã 297 mm, a tolerance of up to 55 mm less and 8 mm more being permissable as regards lenght. The paper used must be white sized writing paper not containing mechanical pulp and weighing not less than 25 g/m ². It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eyes.' Article 6 Article 20 of Protocol No 3 is replaced by the following:'The Explanatory Notes, Lists A, B and C and the specimen movement certificate shall form an integral part of this Protocol.' Article 7 Explanarory Note 7 - Article 8 - of Annex I to Protocol No 3 is deleted. Article 8 The second sentence of Explanatory Note 8 - Article 10 - of Annex I to Protocol No 3 is deleted. Article 9 1. The specimen movement certificate in Annex V to Protocol No 3 is replaced by that in the Annex to this Decision. 2. Annex VI to Protocol No 3 is deleted. 3. Movement certificates made out on the forms A.SF. 1 or of the A.W.1 type, may continue to be used until stocks are used up, under the conditions laid down by this Decision. In this case the provisions below are applicable. Article 10 In the specimens of movement certificate A.SF.1 which are printed in Finland, the following words shall be added to Note 1 on the front: 'or Austria, Iceland, Norway, Portugal, Sweden or Switzerland.' The words 'Agreement EEC- Finland' shown at the top of the first page in the model may be replaced by the words 'SUOMI-FINLAND'. Article 11 1. The words 'EEC-FINLAND AGREEMENT' at the top of the front page of the specimen of movement certificate A.W.1 contained in A µnnex VI to Protocoll No 3 shall be deleted. 2. The words 'movement certificate' written in the languages which the Agreement was drawn up shall be replaced by the following words:WarenverkehrsbescheinigungVarecertificatMovement certificateCertificat de circulation des marchandisesCertificato di circolazione delle merciCertificaat inzake goederenverkeerVaresertifikatTavaratodistusFlutningsskÃ ­rteiniCertificado de circulaÃ §Ã £o das mercadoriasVarucertifikat The order of the above may be changed in order to place at the top the version in the language of the country which prints the certifcate. Article 12 The word 'date......' shall be inserted in the space 'customs endorsement' to be found on the front of the specimens of movement certificates A.SF.1 and A.W.1. Article 13 In the German-language version of the 'Declaration by the exporter' to be found in Annex VI to Protocol No 3 the words: 'Beschreibe den ursprungsbegruendeten Vorgang wie folgt: ( ³)' shall be remplaced by the following words: 'Beschreibe den Sachverhalt, auf Grund dessen die Waren die vorerwaehnten Voraussetzungen erfuellen, wie folgt:( ³)' Article 14 In the English-language version of the 'Declaration by the exporter' to be found in Annex VI to Protocol No 3 the words: 'Declares that these goods were obtained in ....( ¹)' shall be remplaced by the following words: 'Declares that these goods are situated in ....( ¹)' Done at Brussels, 29 January 1974 For the Joint CommitteeThe ChairmanP. TALVITIE The SecretariesO. RAUTIOJ. von GRUMME >TABLE OF POSITION>